    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 1 of 9




                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

 LORETTA S. BELARDO, ANGELA TUITT-     )
 SMITH, BERNARD A. SMITH, YVETTE       )
 ROSS-EDWARDS, AVON CANNONIER,         )                  1:18-CV-00008
 ANASTASIA M. DOWARD, DARYL            )
 RICHARDS, EVERTON BRADSHAW,           )                  CLASS ACTION
 RODELIQUE WILLIAMS-BRADSHAW,          )
 PAMELA GREENIDGE and WINSTON          )                  JURY TRIAL DEMANDED
 GREENIDGE, on behalf of themselves and all
                                       )
 others similarly situated,            )
                                   Plaintiffs,
                                       )
                                       )
                   v.                  )
                                       )
 BANK OF NOVA SCOTIA, SCOTIABANK       )
 DE PUERTO RICO, INC.                  )
                           Defendants. )
                                       )

         REPLY TO PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION
         TO DISMISS THE SECOND AMENDED CLASS ACTION COMPLAINT

        COME NOW Defendants Bank of Nova Scotia (“Scotiabank”) and Scotiabank De Puerto

Rico, Inc. (“SBPR”; collectively, “Defendants”), by and through their undersigned counsel, and

hereby reply to Plaintiffs’ Opposition to Defendants’ Motion to Dismiss the Second Amended

Complaint (“SAC”). (ECF 55.)

        Plaintiffs fail to raise any issues that would preclude this Court from granting

Defendants’ motion to dismiss. Plaintiffs’ attempt to characterize the motion to dismiss as an

untimely motion for summary judgement is incorrect. Looking only to the factual allegations in

the SAC, Plaintiffs admit that their claims for losses caused by Hurricanes Irma and Maria were

adjusted. They have suffered no damages. An alleged delay in the adjustment process is not

sufficient to sustain a cause of action under RESPA or the mortgages, let alone a proper basis for

a class action.
    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 2 of 9
REPLY TO OPPOSITION TO MOTION TO DISMISS
Belardo et al. v. Bank of Nova Scotia, et al.
Case No. 2018-CV-08
Page 2




         I.       Defendants Properly Attached Documents Referenced in the SAC
                  To Support the Motion to Dismiss

         Defendants properly supported their motion to dismiss by attaching a copy of each of the

Plaintiffs’ duly recorded mortgage agreements.1                  Plaintiffs advance a bizarre and utterly

meritless argument that Defendants may not provide this Court with copies of the actual

underlying mortgages they signed, and upon which their claims are actually based. Instead,

Plaintiffs insist that the Court may only consider a “standard” mortgage document they attached

as an exhibit to the original complaint, even as they concede that the terms of the so called

“standard” mortgage are significantly different than the terms of the actual mortgages at issue in

this case.2

         The actual terms of Plaintiffs’ mortgages are not “quintessential questions of fact” to be

determined “after the parties have engaged in discovery”. Plaintiffs’ Opp. to Motion to Dismiss,

at 7. The mortgages are self-authenticating public records under Rules 901 and 902 of the

Federal Rules of Evidence. The Court may take judicial notice of both the existence and content

of the Plaintiffs’ mortgages. As the Plaintiffs recognize, “courts are generally limited to ‘the

allegations contained in the complaint, exhibits attached to the complaint and matters of public

record.’” Id. (citing Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2013) and FED. R. CIV. P.

10(c) (“A copy of the written instrument that is an exhibit to a pleading is a part of the pleading

for all purposes.”)). The Third Circuit has made clear that “[i]n determining facial plausibility,

[the court] may consider matters of public record attached to the defendants’ motion to dismiss


1
  See Exhibits 1-8, attached to the Motion to Dismiss (ECF 54-1 through 54-8), which are the recorded mortgages
signed by each Plaintiff and initialed on each page.
2
  There is no such thing as a “standard” mortgage agreement and Plaintiffs offer no factual basis for that allegation.
    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 3 of 9
REPLY TO OPPOSITION TO MOTION TO DISMISS
Belardo et al. v. Bank of Nova Scotia, et al.
Case No. 2018-CV-08
Page 3

such as the bankruptcy petition, and other documents from the Virgin Islands’ Recorder of

Deeds’ Office.” Friedberg v. Barefoot Architect Inc, 723 Fed. Appx. 100 (3d Cir. 2018)

(emphasis added) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192,

1197 (3d Cir. 1993)); see also, Pension Trust Fund for Operating Engineers v. Mortgage Asset

Securitization Transactions, Inc., 730 F.3d 263, 271 (3d Cir. 2013) (noting that “in ruling on a

motion to dismiss, we may consider “matters of public record, orders, exhibits attached to the

complaint and items appearing in the record of the case.” (quotation omitted)).

        Plaintiffs’ mortgages are matters of public record, filed with the Recorder of Deeds, as

indicated by the stamp and document number on each mortgage. Each mortgage is integral to

this dispute, as it forms the basis of each Plaintiff’s relationship with Scotiabank, including the

terms of Scotiabank’s option to elect to purchase property insurance to protect its collateral, and

to charge the premiums to Plaintiffs, as mortgagors. Mayer v. Belichick, 605 F.3d 223, 230 (3d

Cir. 2010), cert. denied, 562 U.S. 1271 (2011) (holding that when deciding a motion to dismiss,

“a court must consider only the complaint, exhibits attached to the complaint, matters of public

record, as well as undisputedly authentic documents if the complainant’s claims are based upon

these documents.”)

        Plaintiffs have alleged that Defendants breached their mortgage agreements. Defendants

must be allowed to provide the Court with copies of those agreements as part of their motion to

dismiss. In re Burlington Coat Factory sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (holding

that documents may be considered if they are “integral to or explicitly relied upon in the

complaint”) (emphasis in original); see Davis v. Wells Fargo, 824 F.3d 333, 351 (3d Cir. 2016)

(noting that the two letters settling regarding insurance claims were integral documents
    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 4 of 9
REPLY TO OPPOSITION TO MOTION TO DISMISS
Belardo et al. v. Bank of Nova Scotia, et al.
Case No. 2018-CV-08
Page 4

indicating that an insurance contract existed). There is nothing more integral to a breach of

contract claim than the contract.

        Moreover, the mortgage agreement that was attached to Plaintiffs’ complaint is

completely irrelevant to this case. Evidence must be relevant or it is inadmissible. Treadways

LLC v. Travelers Indem. Co., 467 Fed. Appx. 143, 147, 2012 WL 764917, at *3 (3d Cir. Mar. 12,

2012); FED. R. EVID. 402. “Evidence is relevant if ‘(a) it has any tendency to make a fact more or

less probable than it would be without the evidence; and (b) the fact is of consequence in

determining the action.’” Treadways LLC, 467 Fed. Appx at 147 (quoting FED. R. EVID. 401).

And “evidence is irrelevant only when it has no tendency to prove the fact.” Id. (quoting Spain v.

Gallegos, 26 F.3d 439, 452 (3d Cir.1994)).

        None of the Plaintiffs executed a mortgage agreement containing the language in the

mortgage agreement they attached to the SAC. Because the mortgage agreement is irrelevant, it

is inadmissible and must be struck by the Court under FED. R. EVID. 402. The only mortgages

that are relevant, integral, and admissible in this matter are the mortgages actually signed by

Plaintiffs, which were attached to Defendants’ motion to dismiss. Each of those mortgages is a

public record, and contain each Plaintiff’s initials on every page and each Plaintiff’s signature

agreeing to the terms of the mortgage agreement. Presenting the actual mortgages the Plaintiffs

executed to the Court does not transform this matter into a motion for summary judgment, and it

is proper for the Court to consider them when determining the Defendants’ motion to dismiss.

        II.      The Motion To Dismiss Is Not Based Upon Factual Disputes, But Upon the
                 Absence of Plausible Factual Allegations

        Although Defendants vigorously contest the veracity of most of the “fact” allegations in

the SAC, they do not rely on their denials of any well- pled facts to support the motion to
    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 5 of 9
REPLY TO OPPOSITION TO MOTION TO DISMISS
Belardo et al. v. Bank of Nova Scotia, et al.
Case No. 2018-CV-08
Page 5

dismiss. Defendants contend that Plaintiffs have failed to allege any facts to support their core

claim that Defendants deliberately (and fraudulently) charged premiums for force placed

insurance that was never purchased. Plaintiffs’ central allegation is that Defendants violated the

Real Estate Settlement Procedures Act by charging premiums for non-existent insurance.

Specifically, Plaintiffs allege a violation of 12 U.S.C. § 2605(m), which provides that “[a]ll

charges, apart from charges subject to State regulation as the business of insurance, related to

force-placed insurance imposed on the borrower by or through the servicer shall be bona fide and

reasonable.” Id. Plaintiffs do not contend that Defendants charged excessive premiums, or

engaged in a kickback scheme. Their sole allegation is that Defendants charged them premiums

for non-existent insurance, thereby rendering the premiums neither bona fide nor reasonable.

        Defendants do not contest that they charged Plaintiffs premiums for FPI. However, there

is nothing in the SAC besides Plaintiffs’ speculation and repeated self-serving statements—none

of which are based on personal knowledge—to support the core allegation that Defendants failed

to procure insurance.

        Section 2605(m) requires lenders, should they choose to force-place a mortgaged

property, to apply the insurance proceeds of any loss or damage to the mortgaged property to

repair or reconstruction, or to pay down the mortgage loan, as the parties may agree. That is

exactly what happened here. Plaintiffs admit that they received notices advising them that

claims of loss should be submitted to Scotiabank to initiate the adjustment process. Plaintiffs

admit they submitted claims of loss to Scotiabank. SAC ¶¶ 24, 25, 27, 28. Plaintiffs admit that

insurance adjusters came to their mortgaged properties to inspect the claims of loss. SAC ¶¶ 59-

62. Insurance settlements were reached, and the proceeds were disbursed to Plaintiffs, or applied

to the loan balance, at the option of each Plaintiff. SAC ¶¶ 45, 47, 48, 50, 60, 62. That is exactly
    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 6 of 9
REPLY TO OPPOSITION TO MOTION TO DISMISS
Belardo et al. v. Bank of Nova Scotia, et al.
Case No. 2018-CV-08
Page 6

how lender-placed insurance, or any insurance claim for damage to a mortgaged property, is

intended to work.

        That Plaintiffs’ allegations that they “refrained from making repairs until they learned the

extent of coverage they would receive for their claims” is common among all homeowners who

have had property damage and is not actionable. SAC ¶ 66. Neither is it actionable if Plaintiffs

contend that they did not receive sufficient insurance proceeds from an FPI insurance policy to

fully repair their homes or pay off their mortgages. SAC ¶ 67. An FPI policy is in place to

protect the lender. It may not cover the full value of the mortgaged property, because it only

covers the mortgage loan balance, which may be significantly less. Although not required,

Scotiabank offered each borrower the opportunity to submit their own estimated cost of repairs if

they were dissatisfied with the adjuster’s proposed settlement. Plaintiffs’ Opp. at 3. Only one of

the Plaintiffs took advantage of this invitation, and she resolved her insurance claim for a higher

settlement amount.

        RESPA only requires that the premiums charged to the account of a mortgagor be bona

fide and reasonable. The SAC does not state a violation of RESPA or the mortgage contracts.

        III.     The Court Need Not Accept Allegations That Are Based Upon Speculation,
                 Hearsay or Information and Belief as True

        The mere existence of an insurance coverage dispute between a lender and a forced

placed carrier is not a RESPA violation, nor is it evidence to support a factual allegation that an

insurance policy did not exist, and it certainly does support the allegations of fraud set forth in

the SAC.

        As the Seventh Circuit so eloquently stated:

              Here is the wrinkle and the rub. A plaintiff who alleges fraud can provide all
      the detail in the world, but does not have unlimited leeway to do so on “information
    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 7 of 9
REPLY TO OPPOSITION TO MOTION TO DISMISS
Belardo et al. v. Bank of Nova Scotia, et al.
Case No. 2018-CV-08
Page 7

      and belief.” When a plaintiff sets out allegations on information and belief, he is
      representing that he has a good-faith reason for believing what he is saying, but
      acknowledging that his allegations are “based on secondhand information that [he]
      believes to be true.” BLACK’S LAW DICTIONARY 783 (7th ed.1999); see also
      Pirraglia v. Novell, Inc., 339 F.3d 1182 (10th Cir.2003) (quoting BLACK’S LAW
      DICTIONARY 779 (6th ed.1990)). Although Pirelli did not use the phrase
      “information and belief” in its complaint, its allegations fall squarely within the
      definition of the term. See also Dey v. Cont’l Cent. Credit, 170 Cal.App.4th 721, 88
      Cal.Rptr.3d 241, 244 n. 1 (2008) (allegations based on hearsay constitute information
      and belief). As counsel for Pirelli stated at oral argument, “We’re secondhand on a
      lot of this information ... we’re picking up from the qui tam complaint ... adopting
      these allegations.”

Pirelli Armstrong Tire Corp. Retiree Medical Benefits Trust v. Walgreen Company, 631 F.3d

436, 441 (7th Cir. 2011); see also A.G. ex rel. Maddox v. v. Elsevier, Inc., 732 F.3d 77, 81 (1st

Cir. 2013) (rejecting “plaintiffs attempt to camouflage conclusory statements as allegations of

fact” and holding that “[w]hen allegations, though disguised as factual, are so threadbare that

they omit any meaningful factual content, [the court] will treat them as what they are: naked

conclusions”)); Era v. Morton Community Bank, 8 F.Supp.3d 66, 73 (D.R.I. 2014) (dismissing

complaint that did not contain any factual allegations that would allow the court to determine if

her assertion was at all plausible).

        The SAC suffers from the same fatal flaw. While it may not use the phrase “information

and belief” there can be no doubt that Plaintiffs’ claims are based entirely on second-hand

information adopted from another complaint. Plaintiffs cannot rely upon the disputed and

unproven allegations made by a non-party in a complaint pending in another jurisdiction as a

factual basis for surviving this motion to dismiss. Plaintiffs cannot regurgitate the allegations in

the Integrand lawsuit to support their inferences or conclusions that no FPI coverage was in fact

purchased for the USVI properties, or as evidence that Plaintiffs “did not receive sufficient

insurance money to either repair their homes or pay down their mortgages.” SAC ¶ 58. All that
    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 8 of 9
REPLY TO OPPOSITION TO MOTION TO DISMISS
Belardo et al. v. Bank of Nova Scotia, et al.
Case No. 2018-CV-08
Page 8

can be concluded from the Integrand complaint, and the responsive pleading, is that on March

19, 2018, a lawsuit was filed alleging an insurance dispute between Defendants and the FPI

carrier. Indeed, the very existence of the Integrand lawsuit proves that Scotiabank procured FPI

coverage, and asserted claims for losses, after which the carrier attempted to rescind and deny

coverage. “If the factual allegations in the complaint are too meager, vague, or conclusory to

remove the possibility of relief from the realm of mere conjecture, the complaint is open to

dismissal.” SEC v. Tambone, 597 F.3d 436, 442 (1st Cir.2010) (en banc). This is such a case.

                                                IV.   Conclusion

        By Plaintiffs’ own admissions, they have not supported their RESPA allegations with

well-pleaded facts. Without a well-pleaded RESPA claim, this Court does not have jurisdiction

over this matter, and this case should be dismissed. Licata v. USPS, 33 F.3d 259, 206 (3d Cir.

1994); United States v. Southland Gaming of the Virgin Islands, Inc., 182 F.Supp.3d 297, 305

(D.V.I. 2016).

Dated: April 22, 2019                            DUDLEY RICH LLP


                                                 BY: /s/ Carol Ann Rich
                                                 Carol A. Rich, Esq., V.I. Bar No. 171
                                                 Malorie Winne Diaz, V.I. Bar No. R2049
                                                 5194 Dronningens Gade,. Suite 3
                                                 St. Thomas, V.I. 00802
                                                 Telephone: (340) 776-7474
                                                 Email: crich@dudleylaw.com
                                                         mdiaz@dudleylaw.com

                                                 Attorneys for Defendants
    Case: 1:18-cv-00008-WAL-GWC Document #: 58 Filed: 04/22/19 Page 9 of 9
REPLY TO OPPOSITION TO MOTION TO DISMISS
Belardo et al. v. Bank of Nova Scotia, et al.
Case No. 2018-CV-08
Page 9

                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 22dth day of April, 2019, I electronically filed the foregoing

Reply to Opposition to Motion to Dismiss with the Clerk of the Court using CM/EFC system,

which will send a notification of such (NEF) to the following:

          Vincent Colianni, II                  Korey A. Nelson, Esq.
          Vincent A. Colianni                   Harry Richard Yelton, Esq.
          1138 King Street                      Charles Jacob Gower, Esq.
          Christiansted, St. Croix              Warren Burns, Esq.
          mailbox@colianni.com                  Burns Charest LLP
                                                365 Canal Street, Suite 1170
                                                New Orleans, LA 70130
                                                knelson@burnscharest.com


                                                        /s/Carol Ann Rich
